Citation Nr: 0703111	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to an increased evaluation for chronic 
rhinitis and sinusitis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service for over 20 years ending 
with his retirement in June 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in May 2005.  

The issues of entitlement to service connection for low back 
disability and entitlement to an increased rating for chronic 
rhinitis and sinusitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back strain was denied by an 
October 1975 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the October 1975 rating 
decision. 


CONCLUSIONS OF LAW

1.  The October 1975 rating decision, which denied 
entitlement to service connection for low back strain, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 1975 rating decision denying service connection for 
low back strain; and thus, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for low back strain was 
denied by the RO in an October 1975 rating decision because 
no low back disability was found at the last VA examination.  
The veteran was informed of the October 1975 rating decision, 
and he did not file a notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
October 1975 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in October 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the October 1975 rating decision, additional evidence 
has become part of the record, including private treatment 
records and an October 2004 VA examination. Significantly, 
the private treatment records and October 2004 VA examination 
show that the veteran does currently suffer from a low back 
disability and the October 2004 VA examination provides an 
etiological opinion as to the veteran's low back disability.  

It appears that the RO reopened the veteran's claims in its 
March 2005 rating decision and decided the issue on the 
merits.  Even though the RO reopened the claims, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The Board finds that the additional evidence submitted since 
the October 1975 rating decision is new and material.  The 
medical evidence is not redundant of evidence already in the 
record at the time of the last final rating decision.  
Further, the evidence is material because it relates to the 
unestablished facts of whether the veteran currently has a 
low back disability and whether that disability manifested in 
service, which is necessary to substantiate the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for low back disability is 
reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

The claim for entitlement to service connection for low back 
disability has been reopened.  The appeal is granted to that 
extent, subject to the directions set forth in the remand 
section of this decision.


REMAND

The veteran is seeking entitlement to service connection for 
low back disability and entitlement to an evaluation in 
excess of 10 percent for his service-connected chronic 
rhinitis and sinusitis.  In an August 2004 e-mail to the VA, 
the veteran indicated that he had been to the VA clinic in 
Bonham.  However, the claims file does not include any VA 
medical records.  Further, it does not appear that VA records 
from the Bonham clinic have been requested.  Any pertinent VA 
medical records must be associated with the claims file.  
Thus, such records should be obtained to fully meet the 
requirements of 38 C.F.R. § 3.159. 

The veteran was afforded a VA examination in October 2004 for 
his disabilities.  In the April 2006 informal hearing 
presentation, the veteran's representative argued that the 
examination was inadequate for purposes of rating the 
veteran's service-connected chronic rhinitis and sinusitis.  
Without making a determination on whether the October 2004 VA 
examination was adequate or not, in light of the need to 
remand for VA treatment records the Board finds that another 
VA examination should be afforded to the veteran to determine 
the severity of the veteran's service-connected chronic 
rhinitis and sinusitis.  The examination should be conducted 
by a medical doctor, if possible.

Further, the Board finds that the opinion given in the 
October 2004 examination with respect to the veteran's low 
back disability is unclear as to whether the veteran's 
current low back disability developed over the years from the 
lumbar sprain he had in service.  Thus, the Board finds that 
the veteran should be afforded another VA examination to 
determine the nature, extent and etiology of any current low 
back disability in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).  The examination should be performed 
by a medical doctor who specializes in orthopedics, if 
possible. 

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Since the Board is remanding this 
case for another matter, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all VA medical records 
from the VA clinic in Bonham.  If these 
records are not available, it should be 
clearly stated in the claims file.

3.  The veteran should be scheduled for a 
VA examination by a medical doctor to 
determine the severity of his service-
connected chronic rhinitis and sinusitis.  
The claims folder should be made 
available to the examiner for review.  

All necessary special studies should be 
performed, and all pertinent clinical 
findings reported in detail.  The 
examiner should discuss the number of 
non-incapacitating and incapacitating 
(one that requires bed rest and treatment 
by a physician) episodes of sinusitis 
experienced by the veteran per year based 
on consideration of a history taken in 
conjunction with the examination and 
review of the claims file.  The examiner 
should specifically note whether, and how 
often, the veteran has required prolonged 
(lasting four-to- six weeks) antibiotic 
treatment and also identify the presence 
and degree of any headaches, pain, 
purulent discharge, and/or crusting.  

4.  The veteran should be scheduled for a 
VA  examination by a VA medical doctor 
who specializes in orthopedics to 
determine the nature, extent and etiology 
of any currently manifested low back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current back 
disability is related to a back injury 
during service as opposed to other causes 
or to the aging process.  A rationale for 
the opinion expressed must be provided.

5.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


